Citation Nr: 1717746	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-06 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, evaluated as 10 percent disabling prior to November 8, 2016, and 20 percent from that date.

2.  Entitlement to an extraschedular rating for lumbar strain, to include consideration of the collective impact of multiple service connected disabilities.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1968.

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

In a December 2016 rating decision, the RO awarded an increased rating of 20 percent for the Veteran's service-connected lumbar strain, effective from November 8, 2016.  Despite this award, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  This matter, therefore, remains on appeal before the Board.

The increased rating issue on appeal has been bifurcated and recharacterized for the reasons indicated below.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  In addition, the issue of entitlement to a TDIU has been raised as part and parcel of the increased rating claim on appeal.   See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

As a final preliminary matter, the Board notes that, prior to and after certification of the appeal to the Board, the VA obtained updated VA treatment records in March and May 2017, without a waiver of initial AOJ consideration.  See 38 C.F.R. § 19.31, 19.37, 20.1304 (2016).  However, this does not preclude Board consideration of the lumbar strain claim, as the records did not contain any relevant evidence pertaining to the current severity of the Veteran's lumbar strain.  See id.

The issues of entitlement to an extraschedular rating and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The evidence is at least evenly balanced as to whether, throughout the pendency of  the appeal period, symptoms of the Veteran's lumbar strain have most nearly approximated forward flexion to 30 degrees, but there was no ankylosis or intervertebral disc syndrome (IVDS) or incapacitating episodes due to IVDS. 


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no higher, for lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code (DC) 5237-5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the AOJ's December 2009 letter provided fully compliant, pre-adjudicatory notice on this claim.  In this letter, the Veteran was advised of the types of evidence needed to substantiate his increased rating claim, which included describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disability.  Additionally, the Veteran was advised of the respective duties upon himself and VA in obtaining evidence to substantiate the claim as well as the criteria for establishing a disability rating, and an effective date of award.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records, VA treatment records, VA examination reports, private treatment records, and statements from the Veteran.

The Veteran was also afforded VA examinations in connection with the matter decided herein, and as requested by the Board.  For the reasons indicated in the discussion below, the examination reports, along with the other medical and lay evidence of records, contains sufficient evidence by which to evaluate the Veteran's claim decided herein.  Thus, VA has fulfilled its duty to assist the Veteran in this regard and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

The Board remanded the case in August 2016 for further evidentiary development and adjudication.  Per the Board's instructions, the AOJ provided the Veteran with a November 2016 VA examination, which, for the reasons discussed below, was adequate.  Thus, there has been substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim being decided herein.

Analysis

The Veteran's lumbar strain is rated as 10 percent disabling prior to November 8, 2016, and 20 percent disabling from that date under 38 C.F.R. § 4.71a, DC 5237-5243, applicable to lumbar strain and IVDS.  All spine disabilities other than IVDS are rated under the general rating formula for diseases and injuries of the spine (general rating formula).  IVDS is rated either under the general rating formula or under the Formula for Rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the general rating formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  The only higher schedular ratings under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine.  In addition, the only higher schedular rating available under the formula for rating IVDS based on incapacitating episodes is a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the Formula for Rating IVDS based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In a January 2010 VA examination, the Veteran reported constant mild low back ache, but some days he experienced increasing pain in the low back.  It was described as a sharp pain, and on average the pain reached a grade 8/10.  He reported flare-ups of his low back pain, occurring three to four times a year, and lasting approximately one to two days.  Precipitating factors included turning the wrong way, and alleviating factors included rest.  He reported increased stiffness along with his increased pain with a flare-up.  He reported some numbness and tingling in the legs intermittently with a flare-up.  He denied any weakness in the lower the extremities, falling episodes or bowel or bladder controls problems.  He stated that he could walk up to 100 yards at a time.  He was not unsteady and he had not fallen due to his back disability.  The examiner indicated that he was able to perform activities of daily living and his current back condition did not interfere with this.  He reported some difficulty putting his socks on; however, he indicated that he was retired, so his back condition does not affect his job ability.  He stated that he can stand no more than 15-20 minutes at a time and has to change positions frequently.

2012 to 2013 VA treatment records reflect complaints of stiffness in his back in the morning, but that it loosens up after he showers.

A November 2014 VA treatment record noted that he fell off of a ladder and hurt his back and experienced radiating pain.

Forward flexion of the thoracolumbar spine was measured from 0 to 75 degrees.  His pain was graded at 7/10.  He described increased pain and exhibited guarding and vocalizations of pain with flexion past 50 degrees to 75 degrees.  

An April 2015 MRI revealed partial sacralization of the L5 vertebra on the right  side with milk dextroscoliosis of the lumbar spine and degenerative lateral syndesmophytes, multilevel bilateral facet arthropathy and ligamentum flavum hypertrophy.  Multilevel disc desiccation and broad-based circumferential disc bulges from L2-L5 level were most severe at L5-S1 level (4.2 mm).  There was moderate-to-severe narrowing of bilateral lateral recess and neural foramen and compression of bilateral exiting nerve right, more than left.

Pursuant to the Board's August 2016 remand, the Veteran underwent an additional VA examination in November 2016.  The Veteran reported low back pain and stiffness in the morning of the muscles of the lumbar area in the morning, which prevents him from sitting up and walking up the stairs.  He reported experiencing low back pain when he sits, walks, stands, and intermittent sharp "jolting" low back pain throughout the day with pain intensity of 9/10.  The Veteran reported flare-ups with activities such as running a vacuum cleaner on the floor or walking up the stairs.  

Forward flexion of the thoracolumbar spine was measured from 0-50 degrees.  The examiner noted that the Veteran had limitation of forward flexion due to the low back that caused functional loss.  The Veteran was not able to perform repetitive use testing with at least three repetitions.

The examiner could not determine whether weakness, fatigability or incoordination significantly limit functional ability with flare-ups or after repetitive use without mere speculation.  There was localized tenderness or pain to palpation in the lumbar paravertebral muscles with guarding resulting in abnormal gait or abnormal spinal contour.  The examiner indicated the Veteran did not have IVDS or incapacitating episodes over twelve months due to IVDS.  There was no ankylosis of the thoracolumbar spine.  There were no bowel or bladder problems noted.  There was mild radiculopathy of the lower extremities noted.  The examiner further indicated that the Veteran's limitation in the ability to stand, to sit, to walk, and to lift, restricts his ability to work.

During the Veteran's May 2016 Board hearing, the Veteran testified that he had difficulty standing, sitting, driving, and bending.  He indicated that he experienced unstableness and had fallen due to pain in his low back and numbness in his legs.  He reported flare-ups consisting of stiffness, which prevents him from bending.  He also reported that his back disability contributed to his decision to retire.  He indicated that he was previously an auto-mechanic and he could no longer perform the work. 

The Veteran has reported that he experiences increased pain and difficulty with bending, stiffness, and difficulty sitting and standing during flare-ups.  Although range of motion testing conducted in the January 2010 and November 2016 VA examinations did not reflect flexion of the thoracolumbar spine limited to 30 degrees or less, the Veteran experienced pain in forward flexion at 50 degrees and he has consistently reported flare-ups due to his back pain, which prevent him from bending.  Here, the examiners did not consider the Veteran's report, which are also noted in VA treatment records, nor did the VA examiners address any additional limitations due to his flare-ups, and the Veteran credibly reported that he experienced flare ups that caused limitation in motion, as well as limitations in bending and standing.  Thus, the range of motion testing conducted during the examinations did not capture the limitation of motion during the Veteran's reported flare-ups.  The VA examiners also noted that the Veteran's flare-up resulted in difficulty in standing, walking, and bending.  Thus, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's lumbar spine disability more nearly approximate flexion limited to 30 degrees or less.  As applicable law requires that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran, entitlement to a rating of 40 percent is warranted for the lumbar strain for the entire period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

However, neither the VA reports of examination or treatment records indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the Board has awarded the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

With respect to neurological manifestations of spine disability pursuant to Note (1) of the General Rating Formula, the Board finds that this provision provides no basis for assignment of any higher, or separate, compensable rating(s) in addition to those already assigned. 

In this regard, the Board notes that separate 10 percent disability ratings have been assigned for radiculopathy of the right and left lower extremities, both associated with the service-connected lumbar strain (December 2016 rating decision).  Therefore, the neurological symptoms in the lower extremities noted during the claim period are already contemplated by the ratings assigned for those disabilities, and the propriety of these ratings is not currently before the Board for consideration.  

As the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine disability do not more nearly approximate the criteria for a rating higher than 40 percent, the benefit of the doubt doctrine is not for application in this regard, and the claim for a rating higher than that assigned herein must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a rating of 40 percent, but no higher, for lumbar strain is granted for the entire appeal period, subject to controlling regulations governing the payment of monetary awards.


REMAND

As noted, the issue of entitlement to a TDIU has been raised by the evidence of record.  Under 38 C.F.R. § 4.16(a), a TDIU rating may be assigned in cases in which the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that either the veteran's single service-connected disability is ratable at 60 percent or more; or, if the veteran has two or more service-connected disabilities, one of the disabilities is ratable at 40 percent or more and the others bring the combined rating to 70 percent or more.  A veteran who has service-connected disabilities that do not meet the requirements of 38 C.F.R. § 4.16(a), however, may still be considered for a TDIU rating under 38 C.F.R. § 4.16(b), under an extraschedular basis, if unemployable by reason of service connected disabilities that do not meet the percentage standards set forth in § 4.16(a).  

For purposes of entitlement to TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.  Generally, marginal employment shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  38 C.F.R. § 4.16 (b).  Marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold, including but not limited to "employment in a protected environment such as a family business or sheltered workshop."  38 C.F.R. § 4.16 (b).  Further, a Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385.

Here, the Veteran does not meet the schedular requirements for a TDIU, despite considering the Veteran's lumbar strain and associated radiculopathy of the right and left extremities as a single disability as part of the same disease or disability process and applying the bilateral factor.  During the May 2016 hearing, the Veteran reported that his service-connected lumbar strain contributed to his decision to retire.  He indicated that he was previously an auto-mechanic and he could no longer perform the work.  The January 2010 VA examiner opined that the Veteran's lumbar strain did not appear to be debilitating.  The November 2016 VA examiner opined the Veteran has limitation in the ability to stand, to sit, to walk, and to lift which restricts his ability to work.  Thus, it is unclear whether his lumbar strain and associated radiculopathy prevents him from maintaining substantially gainful employment.  

As there is some evidence of an inability to maintain gainful employment due to the lumbar strain disability, the issue of entitlement to a TDIU on an extraschedular basis has, therefore, been raised.  A remand is, therefore, warranted for the AOJ to consider this issue in the first instance, to include any appropriate development, to include referral of the claim to the Under Secretary for Benefits or the Director of Compensation Service.

Additionally, the Board notes that in exceptional circumstances, where the schedular evaluations are found to be inadequate, 38 C.F.R. § 3.321(b)(1)  provides that a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  Under the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of assignment of an extraschedular evaluation.  See id.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The above evidence reflects that the collective impact of the Veteran's lumbar strain and associated radiculopathy could cause marked interference with employment.  Consequently, the issue of whether the Veteran is entitled to an extraschedular rating for his lumbar strain and associated radiculopathy should be referred to the Under Secretary for Benefits or the Director of Compensation Service.

Accordingly, the claims for an extraschedular rating for lumbar strain and an extraschedular TDIU on appeal are REMANDED for the following action:

1.  After undertaking any appropriate development, to include providing the Veteran with the TDIU application form (VA Form 21-8940) refer the claim for a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), as well as the claim for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) based on collective impact of multiple disabilities, to the Director of Compensation Service.

2.  After considering any additional evidence received and conducting any development deemed appropriate, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



